UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2083



EVA M. WRIGHT, Widow of Clarence M. Wright,

                                                        Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR; SEA
“B” MINING COMPANY,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-976-BLA, 99-176-BLA)


Submitted:   February 20, 2001             Decided:   June 18, 2001


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eva Wright, Petitioner Pro Se. Christian P. Barber, Sarah Marie
Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Timothy Ward Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eva Wright seeks review of the Benefits Review Board’s deci-

sion and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Wright v. DOWCP, Nos. 99-976-BLA; 99-176-BLA. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2